EXHIBIT 10.4

 

CONSULTING AGREEMENT

 

THIS is dated for reference the 28th day of February, 2015.

 

BETWEEN:

 

NEUROKINE PHARMACEUTICALS INC., a British Columbia corporation having an address
at 1275 West 6th Avenue, Vancouver, British Columbia V6H 1A6

 

(the "Company")

 

AND:

 

GIORA DAVIDAI having an address at 21 Hampton Lane, New Canaan, CT 06840 USA

 

(the "Contractor")

 

A. The Company desires to retain the Contractor to provide services (the
"Services") as a business consultant, in regards to the Company's ongoing
corporate development; and

 

B. The Contractor has agreed to provide the Services to the Company on the terms
and conditions of this Agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

 

ARTICLE 1

APPOINTMENT AND AUTHORITY OF CONTRACTOR

 

1.1 Appointment of Contractor. The Company hereby appoints the Contractor to
perform the Services for the benefit of the Company as hereinafter set forth,
and the Company hereby authorizes the Contractor to exercise such powers as
provided under this Agreement. The Contractor accepts such appointment on the
terms and conditions herein set forth.

 

1.2 Performance of Services. The Services hereunder have been and shall continue
to be provided on the basis of the following terms and conditions:

 

 

(a)

the Contractor shall report directly to the Chief Executive Officer and/or
President of the Company;

 

 

   

(b)

the Contractor shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and the Contractor shall provide
any other services not specifically mentioned herein, but which by reason of the
Contractor's capability the Contractor knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained; and

 

 

   

(c)

the Company shall report the results of the Contractor's duties hereunder as may
be requested by the Company from time to time.

 

 
1


--------------------------------------------------------------------------------




  

1.3 Authority of Contractor. The Contractor shall have no right or authority,
express or implied, to commit or otherwise obligate the Company in any manner
whatsoever except to the extent specifically provided herein or specifically
authorized in writing by the Company.

 

1.4 Independent Contractor. In performing the Services, the Contractor shall be
an independent contractor and not an employee or agent of the Company, except
that the Contractor shall be the agent of the Company solely in circumstances
where the Contractor must be the agent to carry out its obligations as set forth
in this Agreement. Nothing in this Agreement shall be deemed to require the
Contractor to provide the Services exclusively to the Company and the Contractor
hereby acknowledges that the Company is not required and shall not be required
to make any remittances and payments required of employers by statute on the
Contractor's behalf and the Contractor or any of its agents shall not be
entitled to the fringe benefits provided by the Company to its employees.

 

ARTICLE 2

CONTRACTOR'S AGREEMENTS

 

2.1 Regulatory Compliance. The Contractor agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to securities laws of the United States (in
particular Regulation FD) and Canada all laws, rules, regulations and policies
of the Securities and Exchange Commission of the United States and the British
Columbia Securities Commission.

 

2.2 Prohibition Against Insider Trading. The Contractor hereby acknowledges that
the Contractor is aware, and further agrees that the Contractor will advise
those of its directors, officers, employees and agents who may have access to
Confidential Information, that securities laws of the United States and Canada
prohibit any person who has material, non-public information about a company
from purchasing or selling securities of such a company or from communicating
such information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

ARTICLE 3

COMPANY'S AGREEMENTS

 

3.1 Compensation. The compensation for agreeing to enter into this agreement and
providing the Services shall be 100,000,000 common shares in the capital stock
of the Company (the "Compensation Shares"). 25,000,000 of the Compensation
Shares shall be delivered to the Contractor upon issuance and the remaining
75,000,000 Compensation Shares (the "Escrow Shares") shall be deliverable in
three (3) equal parts pursuant to the Escrow Agreement attached hereto as
Exhibit "A" and incorporated into this Agreement. Both the Contractor and the
Company agree that, in the event of Contractor's resignation or termination as a
Contractor of the Company, the Company may cancel any undelivered Compensation
shares in accordance with the Escrow Agreement as attached hereto as Exhibit
"A". The issuance of the Compensation Shares shall be subject to the Contractor
executing a subscription agreement in a form acceptable to the Company.

 

 
2


--------------------------------------------------------------------------------




  

3.2 Information. Subject to the terms of this Agreement, including without
limitation Article 5 hereof, and provided that the Contractor agrees that it
will not disclose any material non-public information to any person or entity,
the Company shall make available to the Contractor such information and data and
shall permit the Contractor to have access to such documents as are reasonably
necessary to enable it to perform the Services under this Agreement. The Company
also agrees that it will act reasonably and promptly in reviewing materials
submitted to it from time to time by the Contractor and inform the Contractor of
any material inaccuracies or omissions in such materials.

 

3.3 Directorship. Upon the availability of the Contractor to serve as a director
of the Company, the Company will make the necessary arrangements for
Contractor's appointment as a director, in accordance with the Business
Corporations Act (British Columbia) and the Articles of the Company.

 

ARTICLE 4

DURATION, TERMINATION AND DEFAULT

 

4.1 Effective Date. This Agreement shall become effective as of the date written
above (the "Effective Date"), and shall continue for a period of one year, (the
"Term"), renewable at the option of the parties or until earlier terminated
pursuant to the terms of this Agreement.

 

4.2 Termination. Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon delivery of written notice to the Contractor if:

 

 

(a)

the Contractor breaches section 2.1 of this Agreement;

 

 

   

(b)

the Contractor breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Contractor;

 

 

   

(c)

the Company acting reasonably determines that the Contractor has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;

 

 

   

(d)

the Contractor is unable or unwilling to perform the Services under this
Agreement in a timely fashion, or

 

 

   

(e)

the Contractor commits fraud, serious neglect or misconduct in the discharge of
the Services.

  

4.3 Duties Upon Termination. Upon termination of this Agreement for any reason,
the Contractor shall upon receipt of all sums due and owing, promptly deliver
the following in accordance with the directions of the Company:

 

 

(a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 

 

   

(b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
the Contractor shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three (3) days' notice to the Company.

 

 
3


--------------------------------------------------------------------------------




 

4.4 Compensation of Contractor on Termination. Upon termination of this
Agreement pursuant to section 4.2, the Contractor shall be entitled to receive
as its full and sole compensation in discharge of obligations of the Company to
the Contractor under this Agreement all sums due and payable under this
Agreement to the date of termination and the Contractor shall have no right to
receive any further payments; provided, however, that the Company shall have the
right to offset against any payment owing to the Contractor under this Agreement
any damages, liabilities, costs or expenses suffered by the Company by reason of
the fraud, negligence or wilful act of the Contractor, to the extent such right
has not been waived by the Company. If the Company elects to terminate this
Agreement otherwise than pursuant to section 4.2, the Contractor shall be
entitled to all sums due and payable to the Contractor until the expiration of
the Term.

 

ARTICLE 5

CONFIDENTIALITY AND NON-COMPETITION

 

5.1 Maintenance of Confidential Information. The Contractor acknowledges that in
the course of its appointment hereunder the Contractor will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the business of the Company, or its
respective affiliates, associates or customers (the "Confidential Information").
For the purposes of this Agreement, "Confidential Information" includes, without
limitation, any and all Developments (as defined herein), trade secrets,
inventions, innovations, techniques, processes, formulas, drawings, designs,
products, systems, creations, improvements, documentation, data, specifications,
technical reports, customer lists, supplier lists, distributor lists,
distribution channels and methods, retailer lists, reseller lists, employee
information, financial information, sales or marketing plans, competitive
analysis reports and any other thing or information whatsoever, whether
copyrightable or uncopyrightable or patentable or unpatentable. The Contractor
acknowledges that the Confidential Information constitutes a proprietary right,
which the Company is entitled to protect. Accordingly the Contractor covenants
and agrees that during the Term and thereafter until such time as all the
Confidential Information becomes publicly known and made generally available
through no action or inaction of the Contractor, the Contractor will keep in
strict confidence the Confidential Information and shall not, without prior
written consent of the Company in each instance, disclose, use or otherwise
disseminate the Confidential Information, directly or indirectly, to any third
party.

 

5.2 Exceptions. The general prohibition contained in Section 5.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

 

 

(a)

is available to the public generally in the form disclosed;

 

 

   

(b)

becomes part of the public domain through no fault of the Contractor;

 

 

   

(c)

is already in the lawful possession of the Contractor at the time of receipt of
the Confidential Information; or

 

 

   

(d)

is compelled by applicable law to be disclosed, provided that the Contractor
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

 

 
4


--------------------------------------------------------------------------------




  

5.3 Developments. Any information, data, work product or any other thing or
documentation whatsoever which the Contractor, either by itself or in
conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Contractor's appointment with the Company or
which the Contractor, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
"Developments") during the Term or at any time thereafter during which the
Contractor is engaged by the Company that is related to the business of the
Company shall automatically form part of the Confidential Information and shall
become and remain the sole and exclusive property of the Company. Accordingly,
the Contractor does hereby irrevocably, exclusively and absolutely assign,
transfer and convey to the Company in perpetuity all worldwide right, title and
interest in and to any and all Developments and other rights of whatsoever
nature and kind in or arising from or pertaining to all such Developments
created or produced by the Contractor during the course of performing this
Agreement, including, without limitation, the right to effect any registration
in the world to protect the foregoing rights. The Company shall have the sole,
absolute and unlimited right throughout the world, therefore, to protect the
Developments by patent, copyright, industrial design, trademark or otherwise and
to make, have made, use, reconstruct, repair, modify, reproduce, publish,
distribute and sell the Developments, in whole or in part, or combine the
Developments with any other matter, or not use the Developments at all, as the
Company sees fit.

 

5.4 Protection of Developments. The Contractor does hereby agree that, both
before and after the termination of this Agreement, the Contractor shall perform
such further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 5.3 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the
Contractor on documents needed to effect any registration or to apply for or
prosecute any right or protection relating to the Developments, the Contractor
hereby designates and appoints the Company and its duly authorized officers and
agents as the Contractor's agent and attorney to act for and in the Contractor's
behalf and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Contractor.

 

5.5 Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Contractor of any of the provisions contained in
this Article 5 will result in immediate and irreparable damage to the Company
and that the Company could not adequately be compensated for such damage by
monetary award alone. Accordingly, the Contractor agrees that in the event of
any such violation or threatened violation, the Company shall, in addition to
any other remedies available to the Company at law or in equity, be entitled as
a matter of right to apply to such relief by way of restraining order, temporary
or permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

 

5.6 Reasonable Restrictions. The Contractor agrees that all restrictions in this
Article 5 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Contractor.

 

 
5


--------------------------------------------------------------------------------




  

ARTICLE 6

DEVOTION TO CONTRACT

 

6.1 Devotion to Contract. During the term of this Agreement, the Contractor
shall devote sufficient time, attention, and ability to the business of the
Company, and to any associated company, as is reasonably necessary for the
proper performance of the Services pursuant to this Agreement. Nothing contained
herein shall be deemed to require the Contractor to devote its exclusive time,
attention and ability to the business of the Company. During the term of this
Agreement, the Contractor shall, and shall cause each of its agents assigned to
performance of the Services on behalf of the Contractor, to:

 

 

(a)

at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company;

 

 

   

(b)

devote such of its time, labour and attention to the business of the Company as
is necessary for the proper performance of the Services hereunder; and

 

 

   

(c)

refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of the Contractor as contemplated herein.

  

6.2 Other Activities. The Contractor shall not be precluded from acting in a
function similar to that contemplated under this Agreement for any other person,
firm or company.

 

ARTICLE 7

MISCELLANEOUS

 

7.1 Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

 

(a) in the case of the Company, to:

 

Neurokine Pharmaceuticals Inc.

1275 West 6th Avenue

Vancouver BC V6H 1A6

 

Attention: President

 

(b) and in the case of the Contractor to:

 

Giora Davidai

21 Hampton Lane

New Canaan, CT 06840 USA

 

7.2 Independent Legal Advice. The Contractor acknowledges that:

 

 

(a)

this Agreement was prepared for and by the Company;

 

 

   

(b)

the Contractor has been requested to obtain its own independent legal advice on
this Agreement prior to signing this Agreement;

 

 

   

(c)

the Contractor has been given adequate time to obtain independent legal advice;

 

 

   

(d)

by signing this Agreement, the Company confirms that he fully understands this
Agreement; and

 

 

   

(e)

by signing this Agreement without first obtaining independent legal advice, the
Contractor waives its right to obtain independent legal advice.

 

 
6


--------------------------------------------------------------------------------




  

7.3 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

7.4 Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Contractor by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

 

7.5 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 

7.6 Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 

7.7 Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

 

7.8 Assignment. Except as herein expressly provided, the respective rights and
obligations of the Contractor and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Contractor and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

7.9 Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

 

7.10 Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

7.11 Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

 

7.12 Time. Time shall be of the essence of this Agreement. In the event that any
day on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day. For the
purposes of this Agreement, "business day" means a day which is not Saturday or
Sunday or a statutory holiday in British Columbia, Canada.

 

7.13 Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Contractor and the personal
legal representatives of the Contractor.

 

 
7


--------------------------------------------------------------------------------




  

7.14 Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

 

7.15 Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.

 

7.16 Proper Law. This Agreement will be governed by and construed in accordance
with the law of British Columbia. The parties hereby attorn to the jurisdiction
of the Courts in the Province of British Columbia.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

 





NEUROKINE PHARMACEUTICALS INC.

 

 

 

 

 

 

Per:

/s/ BJ Bormann

 

 

 

Authorized Signatory

 

 

 

 

 

 

/s/ Giora Davidai

 

 



Giora Davidai

 

 

 
8


--------------------------------------------------------------------------------




 

EXHIBIT "A"

 

ESCROW AGREEMENT

 

THIS made as of 28th day of February, 2015

 

AMONG:

 

Giora Davidai, having an address at 21 Hampton Lane, New Canaan, CT 06840 USA.

 

(the “Consultant”)

 

OF THE FIRST PART

 

AND:

 

NEUROKINE PHARMACEUTICALS INC., a corporation of the province of British
Columbia with offices at 1275 West 6th Avenue, Vancouver, British Columbia,
Canada V6H 1A6.

 

(the “Company”)

 

OF THE SECOND PART

 

AND:

 

W.L. MACDONALD LAW CORPORATION

 

(the “Escrow Agent”)

 

OF THE THIRD PART

 

WITNESSES THAT WHEREAS:

 

C. pursuant to the Consulting Agreement (the “Consulting Agreement”) dated
February 28, 2015 entered into between the Consultant and the Company, the
Consultant has agreed to acquire, and the Company has agreed to issue to the
Consultant, 100,000,000 common shares (the “Compensation Shares”) in the capital
stock of the Company;

 

D. the parties have agreed to place 75,000,000 of the Compensation Shares into
escrow, to be release in accordance with the terms of this Agreement;

 

E. the Consultant and the Company desire to appoint the Escrow Agent, and the
Escrow Agent has agreed to act as escrow agent to hold the Escrow Shares in
accordance with the terms hereof.

 

 
9


--------------------------------------------------------------------------------




  

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

ARTICLE 8

DEFINITIONS AND INTERPRETATION

 

8.1 Wherever used in this Agreement, unless the context otherwise requires, the
following words and terms will have the meanings shown:

 

 

(a)

“Agreement” means this Escrow Agreement and any amendments to it;

 

 

   

(b)

“Company” means Neurokine Pharmaceuticals Inc.;

 

 

   

(c)

“Escrow Agent” means W.L. Macdonald Law Corporation;

 

 

   

(d)

“Escrow Documents” means:

  

   

(i)

the Escrow Shares as represented by three share certificates (each a “Share
Certificate”) representing the Escrow Shares in equal amounts;

   

 

     

(ii)

the three stock transfer powers of attorney (each a “Stock Power”) (as attached
hereto as Schedule 1) duly executed and endorsed in blank for transfer, to
authorize the transfer of the Shares from the Consultant to the Company upon
evidence that the Consulting Agreement has been terminated pursuant to the terms
therein from the Company; and

   

 

     

(iii)

such other documents required by the transfer agent of the Company to effect the
cancellation of the Shares;

  

 

(e)

“Consulting Agreement” means the definitive Consulting Agreement dated February
28, 2015 between the Consultant and the Company; and

 

 

   

(f)

“Escrow Shares” means 75,000,000 fully paid and non-assessable common shares in
the capital stock of the Company to be registered in the name of the Consultant
or its designees issued pursuant to the Consulting Agreement.

  

8.2 In this Agreement:

 

 

(a)

the headings have been inserted for convenience of reference only and in no way
define, limit, or enlarge the scope or meaning of the provisions of this
Agreement;

 

 

   

(b)

all references to any party, whether a party to this Agreement or not, will be
read with such changes in number and gender as the context or reference
requires; and

 

 

   

(c)

when the context hereof makes it possible, the word “person” includes in its
meaning any firm and any body corporate or politic.

  

ARTICLE 9

ESCROW

 

9.1 The Company and the Consultant hereby appoint the Escrow Agent to act as
escrow agent pursuant to the terms of this Agreement. The Escrow Agent hereby
accepts the appointment.

 

 
10


--------------------------------------------------------------------------------




  

9.2 The Company and the Consultant will, as soon as practicable following
execution of this Agreement and the Consulting Agreement (and any documents
incorporated therein), deliver the Escrow Documents to the Escrow Agent and the
Escrow Agent will hold the Escrow Documents in escrow subject to the terms and
conditions of this Agreement.

 

9.3 The Consultant and the Company hereby irrevocably direct the Escrow Agent to
retain the Escrow Documents and not to cause anything to be done to release the
same from Escrow except in accordance with this Agreement.

 

ARTICLE 10

RELEASE FROM ESCROW

 

10.1 The Escrow Agent will hold the Escrow Documents in escrow until they are
released from escrow as follows:

 

 

(a)

Subject to below sub-section (b), the Escrow Agent shall release the Escrow
Documents to the Consultant in accordance with the following schedule:

  

   

(i)

1/3 of the Escrow Documents (being 1 Share Certificate and 1 Stock Power) shall
be released six (6) months after the date of this Agreement;

   

 

     

(ii)

1/3 of the Escrow Documents (being 1 Share Certificate and 1 Stock Power) shall
be released twelve (12) months after the date of this Agreement; and

   

 

     

(iii)

1/3 of the Escrow Documents (being 1 Share Certificate and 1 Stock Power) shall
be released twenty-four (24) months after the date of this Agreement.

 

 



The Company or the Consultant shall be responsible to provide to the Escrow
Agent written notice to release the applicable Escrow Documents upon occurrence
of each of the above milestones.

  

 

(b)

Notwithstanding above subsection (a), if the Company delivers to the Escrow
Agent, in a form satisfactory to the Escrow Agent:

  

   

(i)

a statutory declaration made by a duly authorized officer of the Company
declaring that the Consultant has resigned as a Consultant of the Company or has
been duly dismissed as a consultant of the Company in accordance with the
Consultant Agreement,

  

 



Then, upon receipt of such statutory declaration, the Escrow Agent shall deliver
to the Company all Escrow Documents not due for release pursuant to above
sub-section (a).

 

 

(c)

Notwithstanding anything to contrary herein, if during the term of this
Agreement the Escrow Agent receives an order of a court of competent
jurisdiction, the Escrow Agent will hold the Escrow Documents pending the final
adjudication of the respective rights of the Consultant and the Company by a
court of competent jurisdiction, and will release the Escrow Documents to whom
the court of competent jurisdiction so declares; or if the Escrow Agent
receives, prior to such final adjudication, joint written instructions from the
Consultant and the Company respecting the Escrow Documents, the Escrow Agent
will forward the Escrow Documents to whom the joint written instructions so
instruct.

 

 
11


--------------------------------------------------------------------------------




  

ARTICLE 11

DEALING WITH ESCROWED SHARES.

 

11.1 Restriction on Transfer. The Consultant will not encumber, sell, deal in,
assign, transfer in any manner whatsoever or agree to sell, deal in, assign or
transfer in any manner whatsoever, any of the Shares held in escrow or
beneficial ownership of or any interest in them. The Escrow Agent will not
accept or acknowledge any transfer, assignment, declaration of trust or any
other documents evidencing a change in legal or beneficial ownership of the
Escrow Shares, or of any interest in the Escrow Shares, subject to the terms of
this Agreement.

 

11.2 Pledge, Mortgage or Charge as Collateral for a Loan. The Consultant will
not pledge, mortgage or charge the Shares to a financial institution as
collateral for a loan.

 

11.3 Dividends and Distributions on Shares. The Consultant and the Company
acknowledge and agrees that:

 

   

(i)

all dividends or distributions arising from or attaching to the Escrow Shares;
and

   

 

     

(ii)

any share representing stock dividends or distributions in respect of the Escrow
Shares or resulting from a split, revision or reclassification of the Escrow
Shares, or received in exchange for the Escrow Shares as a result of an
amalgamation or merger;

  

 

shall be pledged or deposited with the Escrow Agent hereunder and shall be paid
or released only in accordance with the provisions of above Article 3.

 

4.4 Voting Rights. The Consultant and the Company acknowledge and agree that the
Consultant shall have the sole exclusive right as registered holder of the
Escrow Shares to exercise all voting rights attached to the Escrow Shares for
and until such time as the Escrow Shares are returned to the Company pursuant to
above section 3.1 (b) or 3.1 (c), as applicable.

 

ARTICLE 12

ESCROW AGENT

 

12.1 Escrow Agent Not a Trustee. The Escrow Agent accepts the Escrow Documents
and the duties and responsibilities under this Agreement solely as a custodian,
bailee and agent. No trust is intended to be, or is or will be, created hereby
and the Escrow Agent shall owe no duties hereunder as a trustee.

 

12.2 Notice in Satisfactory Form. The Escrow Agent will not be required to take
notice of any default or to take any action with respect to such default
involving any expense or liability, unless notice in writing of such default is
formally given to a partner of the Escrow Agent and unless it is indemnified, in
a manner satisfactory to it, against such expense or liability.

 

12.3 Validity of Documents. The Escrow Agent acts hereunder as a depositary only
and is not responsible or liable in any manner whatever for the sufficiency,
correctness, genuineness or validity of any instrument deposited with it, or for
the form or execution of such instrument, or for the identity or authority or
right of any person or party executing it.

 

12.4 Escrow Agent Not Liable. The Escrow Agent will not be liable for any error
of judgment, or for any act done or omitted by it in good faith, or for any
mistake of fact or law, or for anything which it may do or omit from doing in
connection herewith, except its own fraud or gross negligence. The Escrow Agent
will have no responsibility for seeking, obtaining, compiling, preparing or
determining the accuracy of any information or document, including the
representative capacity in which a party purports to act, that the Escrow Agent
receives as a condition to a release from escrow or a transfer of escrow
securities within escrow under this Agreement. Under no circumstances will the
Escrow Agent be liable for any special, indirect, incidental, consequential,
exemplary, aggravated or punitive losses or damages hereunder, including any
loss of profits, whether foreseeable or unforeseeable.

 

 
12


--------------------------------------------------------------------------------




  

12.5 Default of Agent. The Escrow Agent will not be answerable for the default
or misconduct of any agent or legal counsel employed or appointed, at its
discretion, by it if such agent or legal counsel will have been selected with
reasonable care.

 

12.6 Remuneration of Escrow Agent. Forthwith upon receipt of an invoice
therefor, the Company agrees to pay the Escrow Agent’s accounts for time,
disbursements and applicable taxes relating to the performance by the Escrow
Agent of its duties or rights hereunder or other work incidental to or
contemplated pursuant to the terms of this Agreement. Any amount due under this
section and unpaid 30 days after request for such payment, will bear interest
from the expiration of such period at a rate per annum equal to the then current
rate charged by the Escrow Agent, payable on demand. Notwithstanding anything to
the contrary herein, the Company and the Consultant shall be jointly and
severally liable to the Escrow Agent for unpaid accounts (including interest
thereon) incurred in respect of this Agreement and which are unpaid 45 days
after request for such payment.

 

12.7 Duty of Care. The Escrow Agent will have no responsibility in respect of
the loss of the Escrow Documents, except to exercise such care in the
safekeeping thereof as it would exercise if the Escrow Documents were property
of the Escrow Agent. The Escrow Agent will not be liable for any error of
judgement, any act done or omitted by it in good faith, or for anything which it
may, in good faith, do or refrain from doing in connection herewith or for any
mistake of fact or law. The Escrow Agent will have no duties or responsibilities
except as expressly provided in this Agreement and will have no duty or
responsibility under any regulatory authorities’ policies or arising under any
other agreement, including any agreement referred to in this Agreement, to which
the Escrow Agent is not a party. The Escrow Agent will have the right not to act
and will not be liable for refusing to act unless it has received clear and
reasonable documentation that complies with the terms of this Agreement. Such
documentation must not require the exercise of any discretion or independent
judgment.

 

12.8 Dispute. In the event of any disagreement between any of the parties to
this Agreement, or between them or either of them and any other person,
resulting in demands or adverse claims being made in connection with or for any
asset involved herein or affected hereby, the Escrow Agent will be entitled, at
its discretion, to refuse to comply with any demands or claims on it, as long as
such disagreement may continue and in so refusing the Escrow Agent may make no
delivery or other disposition of any asset involved herein or affected hereby,
and in so doing the Escrow Agent will not be or become liable in any way or to
any person or party for its failure or refusal to comply with such conflicting
demands or adverse claims, and it will be entitled to continue so to refrain
from acting and so to refuse to act until the right of such person or party will
have been finally adjudicated in a court assuming and having jurisdiction on the
asset involved herein or affected hereby, or all differences shall have been
adjusted by agreement and the Escrow Agent will have been notified thereof in
writing signed by all persons and parties interested.

 

12.9 Escrow Agent Not Responsible After Release. The Escrow Agent will have no
responsibility for Escrow Documents that it has released to the Consultant or
returned to the Company pursuant to this Agreement.

 

 
13


--------------------------------------------------------------------------------




  

12.10 Retention of Legal Counsel and Advisors. The Escrow Agent may consult with
or retain such legal counsel and advisors as it may reasonably require for the
purpose of discharging its duties or determining its rights under this Agreement
and may rely and act upon the advice of such counsel or advisor. The Escrow
Agent will give written notice to the Consultant and to the Company as soon as
practicable that it has retained legal counsel or other advisors. Each the
Consultant and the Company will pay or reimburse (one half (1/2) to each) the
Escrow Agent for any reasonable fees, expenses and disbursements of such counsel
or advisors.

 

12.11 Counsel for the Company. The parties acknowledge that the Escrow Agent is
a law firm that is retained by the Company to provide legal services to the
Company and the Escrow Agent may again be retained from time to time by the
Company during the term of this Agreement and before any assignment of the
Escrow Agent’s rights and obligations hereunder to a substitute escrow agent.
The Escrow Agent will be deemed not to be in conflict by virtue of its holding
the Escrow Documents or the provision of services hereunder.

 

12.12 Indemnification of Escrow Agent. The Company and the Consultant hereby
jointly and severally agree to indemnify and hold harmless the Escrow Agent, and
its current and former partners, associates, officers, employees and agents from
and against any and all claims, demands, losses, penalties, costs, expenses,
fees and liabilities, including, without limitation, legal fees and expenses,
directly or indirectly arising out of, in connection with, or in respect of,
this Agreement, except where same result directly and principally from gross
negligence, willful misconduct or bad faith on the part of the Escrow Agent.
This indemnity survives the release of the Escrow Documents, the resignation or
termination of the Escrow Agent and the termination of this Agreement.

 

ARTICLE 13

RESIGNATION OF ESCROW AGENT

 

13.1 Notice of Resignation. If the Escrow Agent wishes to resign as escrow agent
hereunder, the Escrow Agent will give notice to the Company and to the
Consultant.

 

13.2 Resignation Date. The resignation of the Escrow Agent will be effective on
the date (the “Resignation Date”) that is 15 days after the date of receipt of
the notice referred to in subsection 6.1 or on such other date as the parties
hereto may agree upon.

 

13.3 New Escrow Agent. The Consultant and the Company shall, before the
Resignation Date, appoint another law firm or licensed trust company located in
British Columbia to act as escrow agent. The Escrow Agent will cease to be bound
by this Agreement on the Resignation Date, whether or not the Company and the
Consultant have appointed a successor escrow agent prior to the Resignation
Date.

 

13.4 Failure to Appoint Successor Escrow Agent. If the Consultant and the
Company have not appointed a successor escrow agent prior to the Resignation
Date, the Escrow Agent may apply, at the expense of the Consultant and the
Company (one half (1/2) to each) to a court of competent jurisdiction for the
appointment of a successor escrow agent.

 

13.5 Successor Escrow Agent. On any new appointment under this section, the
successor escrow agent will be vested with the same powers, rights, duties and
obligations as if it had been originally named herein as Escrow Agent, without
any further assurance, conveyance, act or deed. The predecessor escrow agent,
upon receipt of payment for any outstanding account for its services and
expenses then unpaid, will transfer, deliver and pay over to the successor
escrow agent, who will be entitled to receive, all securities, records or other
property on deposit with the predecessor Escrow Agent in relation to this
Agreement and the predecessor Escrow Agent will thereupon be discharged as
escrow agent.

 

 
14


--------------------------------------------------------------------------------




  

ARTICLE 14

GENERAL

 

14.1 Except as herein otherwise provided, no subsequent alteration, amendment,
change, or addition to this Agreement will be binding upon the parties hereto
unless reduced to writing and signed by the parties.

 

14.2 This Agreement will enure to the benefit of and be binding upon the parties
and their respective heirs, executors, administrators and successors.

 

14.3 The parties will execute and deliver all such further documents, do or
cause to be done all such further acts and things, and give all such further
assurances as may be necessary to give full effect to the provisions and intent
of this Agreement.

 

14.4 The Company will, at the Consultant’s request, provide all necessary
documents to the Escrow Agent necessary to carry out the intent of this
Agreement. If the Consultant or the Company is comprised of more than one
person, then tender on any one of those persons will be sufficient.

 

14.5 If any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity legality and
enforceability of such provision or provisions will not in any way be affected
or impaired thereby in any other jurisdiction and the validity, legality, and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby in any other jurisdiction.

 

14.6 This Agreement will be governed by and construed in accordance with the
laws of British Columbia.

 

14.7 Any notice required or permitted to be given under this Agreement will be
in writing and may be given by delivering, sending by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy, or sending by prepaid registered mail. Any notice delivered or
sent by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy on a business day will be
deemed conclusively to have been effectively given on the day the notice was
delivered, or the electronic communication was successfully transmitted, as the
case may be. Any notice sent by prepaid registered mail will be deemed
conclusively to have been effectively given on the third business day after
posting; but if at the time of posting or between the time of posting and the
third business day thereafter there is a strike, lockout, or other labour
disturbance affecting postal service, then the notice will not be effectively
given until actually delivered.

 

14.8 Time is of the essence of this Agreement.

 

14.9 It is understood and agreed by the parties to this Agreement that the only
duties and obligations of the Escrow Agent are those specifically stated herein
and no other.

 

[CONTINUED ON NEXT PAGE]

 

 
15


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF the parties have caused this Agreement to be executed under
seal and delivered this 19th day of March, 2015.

 

 

Per:

/s/ Giora Davidai

 

 

 

Giora Davidai

 

 

  

 

 

 

NEUROKINE PHARMACEUTICALS INC.

 

 

  

 

 

 

Per:

/s/ BJ Bormann

 

 

 

Authorized Signatory

 

 

 

 

 

 

W.L. MACDONALD LAW CORPORATION

 

 

  

 

 

 

Per:

/s/ W.L. MACDONALD LAW CORPORATION

 

 

 

Authorized Signatory

 

 

 
16


--------------------------------------------------------------------------------




 

SCHEDULE 1

 

POWER OF ATTORNEY TO CANCEL BONDS OR SHARES

 

 

 

 

17

--------------------------------------------------------------------------------